                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

MILLARD GUTTER COMPANY, a
Corporation d/b/a MILLARD
ROOFING AND GUTTER,                                      8:18-CV-527

                    Plaintiff,

vs.
                                               MEMORANDUM AND ORDER
CONTINENTAL CASUALTY, a/k/a
CNA, a/k/a or d/b/a CONTINENTAL
CASUALTY COMPANY,

                    Defendant.



      There are two insurance policies at the center of the parties' dispute.
Filing 1 at 5. The first policy is owned by David Schroeder, and the second
policy is owned by Midwest Screw Products. Filing 1 at 5. Claims under both
of those policies were assigned to the plaintiff, Millard Gutter Company,
following a series of hail storms in Nebraska. Filing 1 at 5.
      Millard Gutter alleges that under the Schroeder and Midwest Screw
policies, the defendant, Continental Casualty, is obligated to indemnify
Millard Gutter for losses sustained as a result of the hail storms. See filing 1
at 5. But according to Millard Gutter, Continental Casualty has failed to do so.
Filing 1 at 6. So, Millard Gutter sued Continental Casualty for breach of
contract. Filing 1 at 7.
      Continental Casualty moves to dismiss that claim. Filing 5 at 1. For the
reasons explained below, the Court will grant that motion in part and deny it
in part.
                          STANDARD OF REVIEW
      A complaint must set forth a short and plain statement of the claim
showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). This
standard does not require detailed factual allegations, but it demands more
than an unadorned accusation. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The
complaint need not contain detailed factual allegations, but must provide more
than labels and conclusions; and a formulaic recitation of the elements of a
cause of action will not suffice. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007). For the purposes of a motion to dismiss a court must take all of the
factual allegations in the complaint as true, but is not bound to accept as true
a legal conclusion couched as a factual allegation. Id.
      And to survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a
complaint must also contain sufficient factual matter, accepted as true, to state
a claim for relief that is plausible on its face. Iqbal, 556 U.S. at 678. A claim
has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged. Id. Where the well-pleaded facts do not permit the court
to infer more than the mere possibility of misconduct, the complaint has
alleged—but has not shown—that the pleader is entitled to relief. Id. at 679.

                                 DISCUSSION

      Continental Casualty claims that Millard Gutter's complaint must be
dismissed because Continental Casualty is not a party to either insurance
policy involved in this dispute. Filing 7 at 3-5. In support of that contention,
Continental Casualty points out that, at least under the Midwest Screw policy,
the insurance coverage is provided by "NATIONAL FIRE INSURANCE
COMPANY OF HARTFORD." Filing 6-2 at 5; 155. In light of this, Continental


                                       2
Casualty argues that National Fire, not Continental Casualty, is obligated, if
at all, to indemnify Millard Gutter for its losses. See filing 6-2 at 5; 155.
      Millard Gutter does not dispute the fact that the insurance coverage
under the Midwest Screw policy was provided by National Fire. Filing 9 at 3.
Instead, Millard Gutter claims that the insurance policy is not embraced by
the pleadings, and as such, the Court should disregard that language at this
stage of the proceedings. Filing 9 at 2-3. Although it is true that if the Court
considers matters outside the pleadings, the motion to dismiss must be
converted to one for summary judgment. Fed. R. Civ. P. 12(d). It is also true
that the Court may consider exhibits attached to the complaint and materials
that are necessarily embraced by the pleadings without converting the motion.
Mattes, 323 F.3d at 697 n.4. Documents necessarily embraced by the pleadings
include those whose contents are alleged in a complaint and whose
authenticity no party questions, but which are not physically attached to the
pleading. Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012).
      In this case, the language of the Midwest Screw's insurance policy is
clearly embraced by the pleadings. Millard Gutter's complaint explicitly
alleges that Midwest Screw assigned the benefits of its insurance policy to
Millard Gutter. Filing 1 at 5. And under the terms of that policy, Millard
Gutter claims that Continental Casualty "has a contractual obligation to pay
the full amount of the losses, including the cost to repair, restore or replace the
damages, less the applicable deductible" to Millard Gutter. Filing 1 at 7. The
complaint also acknowledges that "Millard Roofing's claim arises pursuant to
an instrument in writing"––i.e., the language of the policies. See filing 1 at 8.
So, contrary to Millard Gutter's contention, the policies are necessarily
embraced by the pleadings, and the Court may consider those policies when




                                         3
deciding whether Millard Gutter has sufficiently stated a breach of contract
claim.1
        That brings the Court to the merits of Continental Casualty's argument:
Millard Gutter cannot, as a matter of law, state a contract claim against
Continental Casualty. Filing 5 at 1. To state a cause of action for breach of
contract, the plaintiff must plead and prove the existence of a promise, its
breach, damage, and compliance with any conditions precedent that activate
the defendant's duty. Henriksen v. Gleason, 643 N.W.2d 652 (Neb. 2002).
        Here, Millard Gutter's allegations under the Midwest Screw policy fail
to state a breach of contract claim. Indeed, as the Court noted above, under the
plain language of that policy, that coverage is provided by National Fire
Insurance––not Continental Casualty. Filing 6-2 at 103. And Continental
Casualty cannot breach an agreement for insurance coverage that it did not
provide. Filing 6-2 at 103. The Court is also not persuaded by Millard Gutter's
contention that even if Continental Casualty did not issue the Midwest Screw
policy, Continental Casualty is still a party to that agreement.
        According to Millard Gutter, the existence of the letters "CNA"––which
appear at the top of several pages of the Midwest Screw policy, see filing 6-2 at
4-6; 24; 26; 29; 69-70; 86; 91-93; 101-103; 128; 130; 140-142––are actually
references to Continental Casualty. Filing 9 at 5-7. But as Continental
Casualty points out, "CNA" is a service mark owned by a different entity: CNA
Financial Corporation. Filing 12-1 at 1; see Levy v. Ohl, 477 F.3d 988, 991 (8th
Cir. 2007) (public records may be considered in deciding Rule 12(b)(6) motion);


1   Despite its argument that the Court may not consider any information outside the
complaint, Millard Gutter also asked the Court to consider various correspondence between
the parties. See filing 10-1 at 4-17. The Court did not, and will not, consider that evidence on
a motion to dismiss.

                                               4
Quinn v. Ocwen Fed. Bank FSB, 470 F.3d 1240, 1244 (8th Cir. 2006). And
nothing in Continental Casualty's complaint alleges that CNA Financial
Corporation might be connected to, or affiliated with, Continental Casualty.
See filing 1 at 5-9. Thus, the Court will grant Continental Casualty's motion to
dismiss under the Midwest Screw policy.
      Even so, that does not, as Continental Casualty suggests, support the
conclusion that Millard Gutter's complaint should be dismissed in its entirety.
Continental Casualty provides the Court with no argument as to why, in its
view, Millard Gutter's allegations under the Schroeder policy fail to state a
claim for relief. See filing 1 at 5. Nor is the Schroeder policy attached to the
parties' briefing. Filing 6-2 at 1. And on the face of the operative complaint,
Millard Gutter's allegations state a breach of contract claim. Henriksen, 643
N.W.2d at 652. Accordingly, the Court will deny Continental Casualty's motion
to dismiss Millard Gutter's claim under the Schroeder policy.
      As a final matter, Millard Gutter's briefing suggests that there might be
some sort of relationship between Continental Casualty and National Fire
Insurance or that Continental Casualty and National Fire Insurance might
actually be alter egos of one another. See filing 9 at 4. Based on this suspicion,
Millard Gutter contends that it "needs a reasonable opportunity to conduct
discovery" relating to the parties' relationship. Filing 9 at 5. The scope of
discovery is, however, a question that should first be presented to the
Magistrate Judge. NECivR 72.1(b); see also Sikora v. Nat'l Indem. Co., No.
8:13-CV-68, 2013 WL 5524551, at *2 (D. Neb. Oct. 4, 2013), Case v. Platte
County, No. 8:03-CV-160, 2004 WL 1774117, at *1 (D. Neb. July 21, 2004);
Hajek v. Kumho Tire Co., No. 4:08-CV-3157, 2010 WL 1292447, at *2 (D. Neb.
Mar. 30, 2010); Bennie v. Munn, 4:11-CV-3089, 2013 WL 4761383, at *2 (D.
Neb. Sept. 4, 2013). And to the extent that Millard Gutter would like to amend


                                        5
its complaint, that too, should be taken up with the Magistrate Judge. NECivR
72.1(b); Fed. R. Civ. P. 15. Accordingly, the Court will deny Millard Gutter's
request at this time without prejudice to reassertion.


      IT IS ORDERED:

      1.    Continental Casualty's motion to dismiss (filing 5) is granted
            in part and denied in part as set forth above.

      2.    This case is referred to the Magistrate Judge for case
            progression.

      Dated this 15th day of May, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge




                                       6
